


Exhibit 10.2


Borrower Membership Agreement
The following terms constitute a binding agreement (the "Agreement") between you
(you and your to mean each and every borrower who executes this Agreement) and
LendingClub Corporation, a Delaware corporation ("LendingClub," "we," or "us").
BY ELECTRONICALLY SIGNING THE AGREEMENT, YOU HAVE SIGNIFIED YOUR AGREEMENT TO
THESE TERMS. Under this Agreement, you agree to apply for one or more
installment loans from WebBank, a Utah-chartered industrial bank ("WBK"),
through the web site lending platform at www.Lendingclub.com, including any
subdomains thereof (the "Site"), operated by us. These terms affect your rights
and you should read them carefully and print a copy for your records. Your
agreement to these terms means you agree to borrow and repay the money if any of
your loans are funded, consent to our privacy policy, agree to transact with us
electronically, and agree to have any dispute with us resolved by binding
arbitration.
1. Registration as a Borrower Member. You are applying to register with us as a
borrower member on the Site. Registration as a borrower member lets you post
qualifying loan requests on the Site and obliges you to accept any resulting
loans that satisfy such requests, subject to your right to cancel your loan
request before closing as set forth in section 3 below. Registration on the Site
as a borrower member is restricted to individuals who satisfy WBK's credit
policy. Under WBK's current credit policy as of February 2015, your Fair Isaac
Corporation ("FICO") score must be greater than or equal to 600 and you must
meet other credit criteria in order for you to be eligible to apply for any
loan. If for any reason you do not qualify or you later cease to qualify for a
loan from WBK, if, for example, your FICO score from any consumer reporting
agency falls below 600, we or WBK may terminate your loan request and deny your
ability to make additional loan requests. Even if your FICO score is higher than
600, we or WBK may nevertheless terminate your registration or loan request
based on WBK's other credit criteria such as debt-to-income ratio or other
information in your credit report.
2. Account Verification. You authorize us to initiate a debit entry to your bank
account in an amount of $0.01 to $0.99 for account verification purposes through
the ACH network. We will reverse this debit following verification and no funds
will be removed from your account. You understand that if we are unable to
verify your bank account for any reason, we will cancel your application and
your loan request will not be posted on the Site.
3. Loan Requests. To the extent you become and remain a registered borrower
member, you may post a qualifying loan request on the Site in the amount of
$1,000 to $35,000. You may not post more than one loan request on the site at a
time and you may not have more than two loans outstanding at any given time. You
may post a loan request on the Site, and LendingClub investors ("Investors")
will be able to review your loan request. Investors may commit funds to
purchase, in various amounts, Member Payment Dependent Notes ("MPDNs") that
LendingClub may issue to Investors who commit funds for your loan request. You
acknowledge that an Investor's commitment to purchase a MPDN corresponding to
all or a portion of your loan from us does not confer any rights to You.
Investors may also choose to purchase your loan directly from either WBK or
LendingClub.  You understand that Investors make their




--------------------------------------------------------------------------------




own decisions whether to commit funds for your loan.  Finally, LendingClub may
also choose to commit funds for all or part of your loan request but is not
obligated to do so.
We may elect in our sole discretion to give you a partial funding option, if
necessary, which means your loan will be funded if it receives commitments
totaling less than the full amount of your requested loan (subject to the loan
size minimum).      
If your loan is going to be issued either for the full amount of your listed
loan or as a result of any partial funding option available to you, your loan
will close and issue within fourteen (14) days following the posting of your
loan request, unless You notify us in writing of your election to terminate your
loan request sufficiently far in advance of the loan closing for us to cancel
the loan. .
4. Limited Power of Attorney. As a condition to registering as a borrower member
on the Site, you hereby grant us a limited power of attorney and appoint us
and/or our designees as your true and lawful attorney-in-fact and agent, with
full power of substitution and re-substitution, for you and in your name, place
and stead, in any and all capacities, to complete and execute one or more
promissory notes in the form appended to your Loan Agreement with WBK (each, a
"Note") representing in the aggregate the total principal amount you accept, and
the terms, of each loan made to you by WBK in accordance with the estimated
disclosures made to you about such loan (see the disclosures at
http://www.lendingclub.com/account/truthInLending.action), with the full power
and authority to do and perform each and every act and thing requisite and
necessary to be done in connection with such power as fully to all intents and
purposes as you might or could do in person ("Power of Attorney"). You agree and
acknowledge that the initial loan disclosures made to you are estimates (other
than APR) and may be as much as 40% less than the initially requested amounts.
This Power of Attorney is limited solely to the purpose described above and will
expire automatically upon the earlier of (i) the execution of the Notes by us on
your behalf or (ii) the termination or expiration of your loan request posted on
the Site. You may revoke the Power of Attorney at any time before the funds
representing your loan proceeds are transferred to your designated account and
the Notes are executed on your behalf by contacting us in accordance with
section 7, Communications. Once the Notes have been signed by LendingClub acting
as your attorney-in-fact, however, they are deemed executed on your behalf and
the executed Notes shall be your valid and binding obligations thereafter. If
you choose to revoke the Power of Attorney prior to execution of Notes, we will
be unable to proceed with processing your loan request and your pending loan
requests will be considered withdrawn, and your registration as a borrower
member on the Site will be terminated. In such event, we will remove any loan
requests you have posted on the Site and you may be prohibited from posting
additional qualifying loan requests in the future in our discretion.
5. Origination Fee. If your loan request results in an issued loan, you may be
required to pay WBK a non-refundable origination fee. The amount of the fee, if
required, will be stated in the disclosures provided to you which will be
available for your review prior to loan issuance and in your online member
account. No amount of the finally determined fee is refundable. This fee may be
deducted from your loan proceeds, which will result in the loan proceeds
delivered to you being less than the full amount of your issued loan. You
acknowledge that any required origination fee will be considered part of the
principal on your loan and is subject to the accrual of interest.




--------------------------------------------------------------------------------




6. Loan Servicing; Check Processing Fee. You acknowledge and agree that
LendingClub shall serve as the loan servicer for any and all loans you receive
but that LendingClub may delegate servicing to another entity. LendingClub will
maintain all Notes representing your loans in electronic form and shall make all
such Notes available to you for review on the Site. As loan servicer,
LendingClub will administer and collect on your loans. You may elect to make
payments by personal check by contacting support@lendingclub.com or by regular
mail at LendingClub Corporation, 71 Stevenson St. Suite 300, San Francisco, CA
94105, Attention: Loan Processing Department. If you elect to make payments by
check, you acknowledge and agree that there will be a $7 check processing fee
per payment, subject to applicable law. If you elect to make payments by check,
you must send the check either (i) by regular mail to Lending Club Corporation,
Dept #34268, P.O. Box 39000, San Francisco, CA 94139, or (ii) by overnight mail
or UPS delivery to Wells Fargo Lock Box Services, Dept #34268, 3440 Walnut Ave,
Window H, Fremont, CA 94538.
7. Communications. You agree not to communicate with the investors who purchase
Member Payment Dependent Notes ("MPDNs") corresponding to your loans except
anonymously and publicly through posting on the Site. For a detailed description
of the MPDNs, please refer to the Prospectus available at
https://www.lendingclub.com/info/prospectus.action. Subject to section 18, you
will send any inquiries, requests for deferment or forbearance, or other
communications regarding your loans by email to support@lendingclub.com or by
regular mail to LendingClub Corporation, 71 Stevenson St. Suite 300, San
Francisco, CA 94105, Attention: Loan Processing Department.
8. Other Borrower Obligations. You agree that you are (A) a US citizen,
permanent resident or Non-Permanent Resident Alien in the US on a valid long
term visa and (B) will not, in connection with your loan request: (i) make any
false, misleading or deceptive statements or omissions of fact in your listing,
including but not limited to in the loan title, or in your loan description;
(ii) misrepresent your identity, or describe, present or portray yourself as a
person other than yourself; (iii) give to or receive from, or offer or agree to
give to or receive from any LendingClub member or other person any fee, bonus,
additional interest, kickback or thing of value of any kind except in accordance
with the terms of your loan; (iv) represent yourself to any person, as a
representative, employee, or agent of ours, or purport to speak to any person on
our behalf; (v) or in communications on the Site related to your loan request,
provide information upon which a discriminatory lending decision may be made,
such as your race, color, religion, national origin, sex, marital status, age,
any exercise of your consumer rights or the existence of alimony, child support,
or separate income (unless you have included such income in your application to
be considered for loan qualification), or (vi) use any of the loan proceeds to
fund any post-secondary educational expenses, including, but not limited to,
tuition, fees, books, supplies, miscellaneous expenses, or room and board (see
Section 472 of 20 U.S.C. 1087ll
http://www.law.cornell.edu/uscode/search/display.html?terms=1087ll&url=/uscode/html/uscode20/usc_sec_20_00001087--ll000-.html
for a complete list). You acknowledge and agree that we may rely without
independent verification on the accuracy, authenticity, and completeness of all
information you provide to us. You certify that the proceeds of the loan will
not be used for the purpose of purchasing or carrying any securities or to fund
any illegal activity.




--------------------------------------------------------------------------------




9. Liability of the Borrower and the Co-borrower is Joint and Several. The
liability of any co-borrower is joint and several and is co-existent with that
of the borrower. The liability of the co-borrower to repay any Loan together
with interest, and to observe the terms and conditions of this Agreement and any
other agreement and documents that may have been or may be executed by you with
us in respect of a Loan or Loans, is joint and several and consequently Lender
shall have sole discretion to proceed against both or either of the borrower or
co-borrower to recover the Loan and other charges payable by you to Lender.
Further, we can accept instructions from either the borrower or the co-borrower,
and notice can be given to either the borrower or the co-borrower, and shall be
binding on both.
10. Verification. We reserve the right to verify the accuracy of all information
you provide and to terminate this Agreement and remove your loan request in case
of any inaccuracy or omission in your loan request or your application, or any
other violation of this Agreement. We reserve the right to verify any
information you submit through the production of appropriate documentation, and
also reserve the right to conduct such verification through a third party. You
hereby authorize us to request and obtain data from a third party to verify any
information you provide us in connection with your registration as a borrower
member on the Site.
11. NO GUARANTEE. WE DO NOT WARRANT OR GUARANTEE (1) THAT YOUR REQUEST WILL BE
FUNDED, OR (2) THAT YOU WILL RECEIVE A LOAN AS A RESULT OF POSTING A REQUEST.
12. Restrictions on Use of Proceeds; Bank Account. You are not authorized or
permitted to use the Site to obtain, or attempt to obtain, a loan for someone
other than yourself. You are not authorized or permitted to use the Site to
obtain, or attempt to obtain, a loan to (i) fund any illegal activity or (ii)
any other activity or use not otherwise allowed under this Agreement or the
Site. You must be the owner of the deposit account you designate for electronic
transfers of funds and have authority to direct that loan payments be made to us
from such account. You acknowledge for those Loans where there may be more than
one borrower on a Loan, the designated account may belong to either borrower or
both. Your designated account will be the account into which loan proceeds will
be deposited and from which loan payments will be made. To the extent that we
determine, in our sole discretion, that your loan request violates this
Agreement or the Terms of Use, we may terminate your loan request and cancel
this Agreement immediately.
13. Termination of Registration. We may terminate this Agreement and your status
as a borrower member at any time if you committed fraud or made a
misrepresentation in connection with your registration on the Site or any
application or request for a loan, performed any prohibited activity, or
otherwise failed to abide by the terms of this Agreement. In such event, we will
have all remedies authorized or permitted by this Agreement and applicable law.
We may, in our sole discretion, with or without cause and with or without
notice, restrict your access to the Site.
14. DISCLAIMERS AND LIMITATION ON LIABILITY. THIS AGREEMENT IS FULLY SUBJECT TO
ALL DISCLAIMERS AND LIMITATIONS ON LIABILITY SET FORTH IN THE TERMS OF USE.
15. Entire Agreement. This Agreement represents the entire agreement between you
and us regarding the subject matter of the Agreement and supersedes all prior or
contemporaneous communications, promises and proposals,




--------------------------------------------------------------------------------




whether oral, written or electronic, between us with respect to your
registration as a borrower member and your loan request.
16. Consent to Electronic Transactions and Disclosures. THIS AGREEMENT IS FULLY
SUBJECT TO YOUR CONSENT TO ELECTRONIC TRANSACTIONS AND DISCLOSURES, WHICH
CONSENT IS SET FORTH IN THE TERMS OF USE.
17. Notices. You agree that we can send you any and all notices and other
communications related to this Agreement, any loan requests you post or your
status as a borrower member by sending an email to your registered email address
or posting the notice or communication on the Site, and notice or communication
shall be deemed to have been duly given and effective when we send it or post it
on the Site. You acknowledge that you have sole access to the registered email
account and your area on the Site and that communications from us may contain
sensitive, confidential, and collections-related communications. If your
registered email address changes, you must notify us immediately of the change
by sending an email to support@lendingclub.com or calling 888-596-3157. You also
agree to update promptly your registered residence address and telephone number
on the Site if they change.
18. Miscellaneous. The parties acknowledge that there are no third party
beneficiaries to this Agreement. You may not assign, transfer, sublicense or
otherwise delegate your rights or obligations under this Agreement to another
person without our prior written consent. Any such assignment, transfer,
sublicense or delegation in violation of this section 17 shall be null and void.
This Agreement shall be governed by the laws of the State of Delaware without
regard to any principle of conflict of laws that would require or permit the
application of the laws of any other jurisdiction. Any waiver of a breach of any
provision of this Agreement will not be a waiver of any other subsequent breach.
Failure or delay by either party to enforce any term or condition of this
Agreement will not constitute a waiver of such term or condition. If at any time
after the date of this Agreement, any of the provisions of this Agreement shall
be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect, but the
illegality and unenforceability of such provision shall have no effect upon and
shall not impair the enforceability of any other provisions of this Agreement.
The headings in this Agreement are for reference purposes only and shall not
affect the interpretation of this Agreement in any way.
19. Arbitration.
a. Either party to this Agreement, or WBK, may, at its sole election, require
that the sole and exclusive forum and remedy for resolution of a Claim be final
and binding arbitration pursuant to this section 18 (the "Arbitration
Provision"), unless you opt out as provided in section 18(b) below. As used in
this Arbitration Provision, "Claim" shall include any past, present, or future
claim, dispute, or controversy involving you (or persons claiming through or
connected with you), on the one hand, and us and/or WBK (or persons claiming
through or connected with us and/or WBK), on the other hand, relating to or
arising out of this Agreement, any Note, the Site, and/or the activities or
relationships that involve, lead to, or result from any of the foregoing,
including (except to the extent provided otherwise in the last sentence of
section 18(f) below) the validity or enforceability of this Arbitration
Provision, any part thereof, or the entire Agreement. Claims are subject to
arbitration regardless of whether they arise from contract; tort (intentional or
otherwise); a constitution, statute, common law, or principles of equity; or
otherwise.




--------------------------------------------------------------------------------




Claims include matters arising as initial claims, counter-claims, cross-claims,
third-party claims, or otherwise. The scope of this Arbitration Provision is to
be given the broadest possible interpretation that is enforceable.
b. You may opt out of this Arbitration Provision for all purposes by sending an
arbitration opt out notice to LendingClub Corporation, 71 Stevenson St. Suite
300, San Francisco, CA 94105, Attention: Loan Processing Department, which is
received at the specified address within 30 days of the date of your electronic
acceptance of the terms of this Agreement. The opt out notice must clearly state
that you are rejecting arbitration; identify the Agreement to which it applies
by date; provide your name, address, and social security number; and be signed
by you. You may send the opt out notice in any manner you see fit as long as it
is received at the specified address within the specified time. No other methods
can be used to opt out of this Arbitration Provision. If the opt out notice is
sent on your behalf by a third party, such third party must include evidence of
his or her authority to submit the opt out notice on your behalf.
c. The party initiating arbitration shall do so with the American Arbitration
Association (the "AAA") or JAMS. The arbitration shall be conducted according
to, and the location of the arbitration shall be determined in accordance with,
the rules and policies of the administrator selected, except to the extent the
rules conflict with this Arbitration Provision or any countervailing law. In the
case of a conflict between the rules and policies of the administrator and this
Arbitration Provision, this Arbitration Provision shall control, subject to
countervailing law, unless all parties to the arbitration consent to have the
rules and policies of the administrator apply.
d. If we (or WBK) elect arbitration, we (or WBK, as the case may be) shall pay
all the administrator's filing costs and administrative fees (other than hearing
fees). If you elect arbitration, filing costs and administrative fees (other
than hearing fees) shall be paid in accordance with the rules of the
administrator selected, or in accordance with countervailing law if contrary to
the administrator's rules. We (or WBK, as the case may be) shall pay the
administrator's hearing fees for one full day of arbitration hearings. Fees for
hearings that exceed one day will be paid by the party requesting the hearing,
unless the administrator's rules or applicable law require otherwise, or you
request that we (or WBK) pay them and we agree (or WBK agrees) to do so. Each
party shall bear the expense of its own attorneys' fees, except as otherwise
provided by law. If a statute gives you the right to recover any of these fees,
these statutory rights shall apply in the arbitration notwithstanding anything
to the contrary herein.
e. Within 30 days of a final award by the arbitrator, any party may appeal the
award for reconsideration by a three-arbitrator panel selected according to the
rules of the arbitrator administrator. In the event of such an appeal, any
opposing party may cross-appeal within 30 days after notice of the appeal. The
panel will reconsider de novo all aspects of the initial award that are
appealed. Costs and conduct of any appeal shall be governed by this Arbitration
Provision and the administrator's rules, in the same way as the initial
arbitration proceeding. Any award by the individual arbitrator that is not
subject to appeal, and any panel award on appeal, shall be final and binding,
except for any appeal right under the Federal Arbitration Act ("FAA"), and may
be entered as a judgment in any court of competent jurisdiction.
f. We agree not to invoke our right to arbitrate an individual Claim you may
bring in Small Claims Court or an equivalent court, if any, so long as the Claim
is pending only in that court. NO ARBITRATION SHALL PROCEED




--------------------------------------------------------------------------------




ON A CLASS, REPRESENTATIVE, OR COLLECTIVE BASIS (INCLUDING AS PRIVATE ATTORNEY
GENERAL ON BEHALF OF OTHERS), EVEN IF THE CLAIM OR CLAIMS THAT ARE THE SUBJECT
OF THE ARBITRATION HAD PREVIOUSLY BEEN ASSERTED (OR COULD HAVE BEEN ASSERTED) IN
A COURT AS CLASS REPRESENTATIVE, OR COLLECTIVE ACTIONS IN A COURT. Unless
consented to in writing by all parties to the arbitration, no party to the
arbitration may join, consolidate, or otherwise bring claims for or on behalf of
two or more individuals or unrelated corporate entities in the same arbitration
unless those persons are parties to a single transaction. Unless consented to in
writing by all parties to the arbitration, an award in arbitration shall
determine the rights and obligations of the named parties only, and only with
respect to the claims in arbitration, and shall not (a) determine the rights,
obligations, or interests of anyone other than a named party, or resolve any
Claim of anyone other than a named party; nor (b) make an award for the benefit
of, or against, anyone other than a named party. No administrator or arbitrator
shall have the power or authority to waive, modify, or fail to enforce this
section 18(f), and any attempt to do so, whether by rule, policy, arbitration
decision or otherwise, shall be invalid and unenforceable. Any challenge to the
validity of this section 18(f) shall be determined exclusively by a court and
not by the administrator or any arbitrator.
g. This Arbitration Provision is made pursuant to a transaction involving
interstate commerce and shall be governed by and enforceable under the FAA. The
arbitrator will apply substantive law consistent with the FAA and applicable
statutes of limitations. The arbitrator may award damages or other types of
relief permitted by applicable substantive law, subject to the limitations set
forth in this Arbitration Provision. The arbitrator will not be bound by
judicial rules of procedure and evidence that would apply in a court. The
arbitrator shall take steps to reasonably protect confidential information.
h. This Arbitration Provision shall survive (i) suspension, termination,
revocation, closure, or amendments to this Agreement and the relationship of the
parties and/or WBK; (ii) the bankruptcy or insolvency of any party or other
person; and (iii) any transfer of any loan or Note or any other promissory
note(s) which you owe, or any amounts owed on such loans or notes, to any other
person or entity. If any portion of this Arbitration Provision other than
section 18(f) is deemed invalid or unenforceable, the remaining portions of this
Arbitration Provision shall nevertheless remain valid and in force. If an
arbitration is brought on a class, representative, or collective basis, and the
limitations on such proceedings in section 18(f) are finally adjudicated
pursuant to the last sentence of section 18(f) to be unenforceable, then no
arbitration shall be had. In no event shall any invalidation be deemed to
authorize an arbitrator to determine Claims or make awards beyond those
authorized in this Arbitration Provision.
THE PARTIES ACKNOWLEDGE THAT THEY HAVE A RIGHT TO LITIGATE CLAIMS THROUGH A
COURT BEFORE A JUDGE OR JURY, BUT WILL NOT HAVE THAT RIGHT IF ANY PARTY ELECTS
ARBITRATION PURSUANT TO THIS ARBITRATION PROVISION. THE PARTIES HEREBY KNOWINGLY
AND VOLUNTARILY WAIVE THEIR RIGHTS TO LITIGATE SUCH CLAIMS IN A COURT BEFORE A
JUDGE OR JURY UPON ELECTION OF ARBITRATION BY ANY PARTY.




